Citation Nr: 0515889	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  99-05 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability. 

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran has verified active service from May 1987 to July 
1992.  Evidence on file suggests that his active service 
began in 1962, and that he had nearly 30 years of active 
duty.  (It is noted that his claims file was lost and later 
rebuilt.) 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 RO decision that denied the 
veteran's claims of service connection for left elbow, right 
shoulder, and right knee disabilities.  In December 2002, the 
Board remanded the claim to the RO so that he could be 
afforded a Board hearing.  Indeed, in October 2004, the 
veteran presented testimony before the undersigned Veterans 
Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  See 38 U.S.C.A. §§ 5102, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 C.F.R. § 3.159.

A review of the claims file reveals that the veteran was 
never provided a VCAA letter which explained to him the 
requirements for establishing service connection.  Further, 
the veteran was never apprised of the applicable laws and 
regulations in the statement of the case and supplemental 
statements of the case, to include 38 U.S.C.A. §§ 1117, 5102, 
5103, 5103(A); 38 C.F.R. §§ 3.159, 3.317.  Given the 
aforementioned, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  On remand, appropriate action should be 
taken to include providing better notice and assistance with 
regard to his service connection claims.   

The veteran has posited numerous theories regarding the 
etiology of his left elbow, right shoulder, and right knee 
disabilities.  He has variously indicated that they are 
related to his Persian Gulf service and/or saturation diving 
experiences in service.  

A review of the veteran's service medical records reveals 
that he was treated for a wart of the left elbow, and a few 
episodes of right shoulder and right knee problems.  Although 
the veteran was afforded VA examinations in June 1996 and 
June 2002, none have adequately addressed the matter of 
etiology of the disabilities at issue.  Given the 
aforementioned, the veteran should undergo a VA examination 
to ascertain the nature and etiology of his left elbow, right 
shoulder, and right knee disabilities. 

Finally, appropriate action should be taken to obtain any 
outstanding records from Fairchild Air Force base as well as 
any other records the veteran identifies.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103, 5103(A) (West 
2002); 38 C.F.R. § 3.159 (2004), the RO 
must notify the veteran what information 
and evidence is still needed to 
substantiate his claims for service 
connection for left elbow, right shoulder 
and right knee disabilities.  The veteran 
must also be notified of what specific 
portion of that evidence VA will secure, 
and what specific portion he must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
left elbow, right shoulder, and right 
knee problems to include Fairchild Air 
Force base.  After the veteran has signed 
the appropriate releases, those records 
that are received should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO should make arrangements for 
the veteran to undergo a VA orthopedic 
examination.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Regarding the left elbow disability, the 
examiner should provide an opinion as to 
whether the veteran has a chronic left 
elbow disability.  If he does, the 
following matters should be addressed:  
Is it at least as likely as not that the 
left elbow disability is etiologically 
related to a disease, injury, or event in 
service to include his Persian Gulf 
service and/or saturation diving in 
service.  In addition, the examiner 
should opine whether it is at least as 
likely as not that any left elbow 
disability was caused or aggravated by 
any service-connected disability (to 
include residuals of radius fractures 
and/or degenerative changes of the right 
elbow).  The examiner should set forth in 
detail all findings that provide the 
basis for the opinion(s). 

Regarding the right shoulder disability, 
the examiner should a provide an opinion 
as to whether the veteran has a chronic 
right shoulder disability.  If he does, 
is it at least as likely as not that the 
right shoulder disability is 
etiologically related to a disease, 
injury, or event in service to include 
his Persian Gulf service and/or 
saturation diving in service.  In 
addition, the examiner should opine 
whether it is at least as likely as not 
that any right shoulder disability was 
caused or aggravated by any service-
connected disability.  The examiner 
should set forth in detail all findings 
that provide the basis for the 
opinion(s). 

Regarding the right knee disability, the 
examiner should provide an opinion as to 
whether the veteran has a chronic right 
knee disability.  If he does, is it at 
least as likely as not that any right 
knee disability is etiologically related 
to a disease, injury, or event in service 
to include his Persian Gulf service 
and/or saturation diving in service.  In 
addition, the examiner should opine 
whether it is at least as likely as not 
that any right knee disability was caused 
or aggravated by any service-connected 
disability.  The examiner should set 
forth in detail all findings that provide 
the basis for the opinion(s).

4.  Thereafter, the RO must readjudicate 
the merits of the veteran's claims, based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA, its implementing regulations, and 
the holdings of those Federal courts 
interpreting such body of law.  If the 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The 
purposes of this remand are to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

